Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over TIAN et al (A study on the neural mechanism of inhibition of return by the event-related potential in the Go/Nogo task) in view of NOBLET et al (Symmetric Nonrigid Image Registration: Application to Average Brain Templates Construction) and KABDEBON et al (Anatomical correlations of the international 10–20 sensor placement system in infants).
As per claim 1, Tian teaches the claimed “apparatus”, comprising: “a memory comprising instructions; and one or more processors” (Tian, 2.3. EEG recording and data analysis) configured by the instructions to: “receive an average electrode file corresponding to averages of plural electrode locations” (Tian, 2.3.1. EEG recording); “receive a mean scalp mesh” (Tien, 2.3.2. Realistic head model); “register the average electrode locations to plural vertices of the mean scalp mesh” (Tian, 3.3. 3D scalp topographies and LORETA results).  It is noted that Tian does not explicitly teach “enforce symmetry of the average electrode locations with respect to the mid-sagittal plane of the mean scalp mesh; and provide as output a deformable head model comprising the mean scalp mesh encoded with the electrode locations based on the registration and enforcement for subsequent adaptation to an individual imaging scan for extraction of electrode locations.”  However, the “enforce symmetry of the average electrode locations with respect to the mid-sagittal plane of the mean scalp mesh” is well known and obvious in the art (see Noblet, page 899, 2 Symmetric Pairwise Registration; Kabdebon, figure 2 and page 343, column 2, Template and atlas definition).  Thus, it would have been obvious, in view of Noblet and Kabdebon, to configure Tian’s apparatus as claimed by enforcing symmetry of the average electrode 

 	Claim 2 adds into claim 1 “register at least a portion of the average electrode locations based on landmarks corresponding to anatomical structures” which is obvious to positioning electrode locations based on the anatomical structure on the landmarks (Kabdebon, figure 5).

	Claim 3 adds into claim 1 “enforce symmetry either for a subset of the registered electrode locations that are not symmetrical, by making the average electrode positions symmetric, or by making the plural vertices of the mean scalp mesh symmetric” which is obvious in case of the object is not exactly symmetry, the system can provide an relative symmetry such as average symmetry (see also,Noblet, page 899, 2 Symmetric Pairwise Registration; Kabdebon, figure 2 and page 343, column 2, Template and atlas definition).

	Claim 4 adds into claim 1 “register the average electrode locations based on a point based rigid registration” (Tian, 2.3. EEG recording and data analysis; Noblet, page 899, 2 Symmetric Pairwise Registration; Kabdebon, figure 2 and page 343, column 2, Template and atlas definition).



	Claim 6 adds into claim 1 “wherein the receiving, registering, enforcing, and providing are performed once during a training phase, and wherein at least the registering and enforcing are performed automatically” which is obvious in case of implementing the method by a neural network or learning device.

	Claim 9 adds into claim 1 “adapt the deformable head model to an imaging scan; and extract locations of the electrodes based on the adaptation” which is obvious since not all the head is symmetry then the model can be a deformable head.

	Claim 10 adds into claim 9 “wherein the imaging scan comprises a magnetic resonance imaging scan of a subject, and wherein the deformable head model with encoded electrodes is based on an a priori training stage” which is obvious in case of implementing the method by a neural network or learning device.

	Claim 11 adds into claim 9 “adapt the deformable head model by deforming a mean mesh of the deformable head model to match information pertaining to the 

	Claim 12 adds into claim 9 “provide an output of the electrode locations, wherein the output comprises one or any combination of electrode coordinates, a visualization of the electrode coordinates, a visualization of subject's head corresponding to the imaging scan and the electrodes projected onto the head” (Tian, figure 6; Kabdebon, figure 2).

	Claim 13 adds into claim 9 “adapt the deformable head model based on aligning vertices of the mean scalp mesh with landmarks corresponding to anatomical structures” which is just a setup of system to perform the step automatically.

 	Claims 14, 15-18, and 19-22 claim a method based on the apparatus of claims 1-6, 9-1; therefore, they are rejected under a similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616